Name: COMMISSION REGULATION (EC) No 1414/96 of 19 July 1996 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 1110/96 can be met
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade;  means of agricultural production
 Date Published: nan

 20 . 7 . 96 EN Official Journal of the European Communities No L 181 /23 COMMISSION REGULATION (EC) No 1414/96 of 19 July 1996 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 1110/96 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1110/96 of 20 June 1996 introducing management measures for imports of certain bovine animals for the second half of 1996 ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (3) of Regulation (EC) No 1110/96 provides for the quantities reserved to customary im ­ porters to be assigned in proportion to their imports during 1993, 1994 and 1995; Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (2) is to be made in proportion to the quantities applied for, whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION: Article 1 Every application for an import right for live animals of the bovine species not exceeding 80 kilograms shall be granted to the following extent: (a) for importers covered by (a) in Article 2 (2) of Regula ­ tion (EC) No 1110/96, 5,3755 % of the quantity imported in 1993 , 1994 and 1995; (b) for importers covered by (b) in Article 2 (2) of Regula ­ tion (EC) No 1110/96, 0,1552 % of the quantity applied for. Article 2 This Regulation shall enter into force on 20 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 21 . 6. 1996, p. 15.